DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021, 11/24/2021, 02/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 50, 51, 53-55, 56 and 59-61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 20, 21-23, 26 and 28-30 respectively of U.S. Patent No. 11017575. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, claims of current application are a broad recitation of claims in U.S. Patent No. 11017575.
16/275,890 U.S. Patent No. 11017575
Current Application (17/239,351)
1. (Original) A method of generating data to provide an animated visual representation, comprising: receiving input data obtained by a first sensor system measuring information about at least one target person; selecting one data unit from a database comprising a plurality of the data units, wherein each data unit comprises information about a reference person in a reference state measured at a previous time by the first sensor system or by a second sensor system, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and using the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.
(The bolded and underlined features are not recited in current application)
33. (New) A method of generating data to provide an animated visual representation, comprising: receiving input data obtained by a first sensor system measuring information about at least one target person; selecting one data unit from a database comprising a plurality of the data units, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and using the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.
19. (Original) The method of claim 1, wherein the information about the reference person in the reference state in each of one or more of the data units comprises one or more of the following, while the reference person remains in the same reference state: information about a visual appearance of the reference person from different viewing directions relative to the reference person; information about a visual appearance of the reference person in different postures; information about a visual appearance of the reference person with different facial expressions; and information about a visual appearance of the reference person while making different vocal sounds.
50. (New) The method of claim 33, wherein the information about the reference person in the reference state in each of one or more of the data units comprises one or more of the following, while the reference person remains in the same reference state: information about a visual appearance of the reference person from different viewing directions relative to the reference person; information about a visual appearance of the reference person in different postures; information about a visual appearance of the reference person with different facial expressions; and information about a visual appearance of the reference person while making different vocal sounds.
20. (Original) The method of claim 1, wherein the information about the reference person in the reference state in each of one or more of the data units comprises one or more of the following: a set of two-dimensional visual features; a three-dimensional mesh, optionally including one or more of the following: colour information, surface information, surface texture information, surface roughness information, surface wrinkles information, information about animated objects on the surface; and a compressed three-dimensional mesh, optionally including principle component analysis components over a principle component analysis basis of the mesh.
51. (New) The method of claim 33, wherein the information about the reference person in the reference state in each of one or more of the data units comprises one or more of the following: a set of two-dimensional visual features; a three-dimensional mesh, optionally including one or more of the following: colour information, surface information, surface texture information, surface roughness information, surface wrinkles information, information about animated objects on the surface; and a compressed three-dimensional mesh, optionally including principle component analysis components over a principle component analysis basis of the mesh.
21. (Original) The method of claim 1, wherein the animated visual representation provides a tele-presence of the target person, optionally within a video game or video conference.
53. (New) The method of claim 33, wherein the animated visual representation is within a video game or video conference.
22. (Original) The method of claim 1, wherein the animated visual representation comprises a three-dimensional avatar not directly resembling the target person but animated to perform activities synchronized with activities of the target person measured by the first sensor system.
54. (New) The method of claim 33, wherein the animated visual representation comprises a three-dimensional avatar not directly resembling the target person but animated to perform activities synchronized with activities of the target person measured by the first sensor system.
23. (Original) The method of claim 1, wherein the different reference states comprise one or more of the following: the reference person being in multiple different locations; the reference person being in multiple different environment conditions; the reference person being exposed to multiple different weather conditions; the reference person being exposed to multiple different lighting conditions; the reference person wearing multiple different combinations of garments; the reference person wearing multiple different skin decorations; and the reference person being in multiple different moods
55. (New) The method of claim 33, wherein the different reference states comprise one or more of the following: the reference person being in multiple different locations; the reference person being in multiple different environment conditions; the reference person being exposed to multiple different weather conditions; the reference person being exposed to multiple different lighting conditions; the reference person wearing multiple different combinations of garments; the reference person wearing multiple different skin decorations; and the reference person being in multiple different moods.
26. (Original) A system for generating data to provide an animated visual representation, comprising: a first computing system configured to: 
receive input data obtained by a first sensor system measuring information about at least one target person; select one data unit from a database comprising a plurality of the data units, wherein each data unit comprises information about a reference person in a reference state measured at a previous time by the first sensor system or by a second sensor system, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and use the selected data unit and the input data to generate output data, wherein the output data is usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.(The bolded and underlined features are not recited in current application)
56. (New) A device, comprising: a display; a first sensor system; and circuitry coupled to the display and the first sensor system, wherein the circuitry is configured to: 
receive input data obtained by a first sensor system measuring information about at least one target person; select one data unit from a database comprising a plurality of the data units, wherein each data unit comprises information about a reference person in a reference state, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and use the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.
28. (Original) The system of claim 26, wherein the second computing system provides the animated visual representation in a virtual reality headset.
59. (New) The device of claim 56, wherein the second computing system provides the animated visual representation in an augmented reality headset.
29. (Original) The system of claim 26, wherein the second computing system provides the animated representation in an autostereoscopic display.
60. (New) The device of claim 56, wherein the second computing system provides the animated representation on an autostereoscopic display.
30. (Original) The system of claim 26, wherein the first computing system is configured to generate or update the data units of the database using the first sensor system to measure the at least one target person.
61. (New) The device of claim 56, wherein the circuitry is configured to generate or update the data units of the database using the first sensor system to measure the at least one target person.

Allowable Subject Matter
Claims 33-67 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art discloses alone or in combination the italicized and bolded features:
 
Claim 33. (New) A method of generating data to provide an animated visual representation, comprising: receiving input data obtained by a first sensor system measuring information about at least one target person; selecting one data unit from a database comprising a plurality of the data units, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and using the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.Claims 34-55 depend on allowable claim 33 and are therefore allowable for the same reasons as claim 33.Claim 56. (New) A device, comprising: a display; a first sensor system; and circuitry coupled to the display and the first sensor system, wherein the circuitry is configured to: receive input data obtained by a first sensor system measuring information about at least one target person; select one data unit from a database comprising a plurality of the data units, wherein each data unit comprises information about a reference person in a reference state, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and use the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.

Claims 57-65 depend on allowable claim 56 and are therefore allowable for the same reasons as claim 56.Claim 66. (New) A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations, comprising: receiving input data obtained by a first sensor system measuring information about at least one target person; selecting one data unit from a database comprising a plurality of the data units, wherein each data unit comprises information about a reference person in a reference state, the information in each data unit is such as to allow generation of an animated visual representation of the reference person in the reference state, and the reference state is different for each of the data units; and using the selected data unit and the input data to generate output data usable to provide an animated visual representation corresponding to the target person and synchronized with activity of the target person measured by the first sensor system.Claim 67 depends on allowable claim 66 and are therefore allowable for the same reasons as claim 66.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 8390680 B2 Using facial recognition and gesture/body posture recognition techniques, a system can naturally convey the emotions and attitudes of a user via the user's visual representation. Techniques may comprise customizing a visual representation of a user based on detectable characteristics, deducting a user's temperament from the detectable characteristics, and applying attributes indicative of the temperament to the visual representation in real time. Techniques may also comprise processing changes to the user's characteristics in the physical space and updating the visual representation in real time. For example, the system may track a user's facial expressions and body movements to identify a temperament and then apply attributes indicative of that temperament to the visual representation. Thus, a visual representation of a user, such as an avatar or fanciful character, can reflect the user's expressions and moods in real time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            9/29/2022